Name: 74/299/EEC: Commission Decision of 17 June 1974 on the controls to be introduced by the Italian Republic in respect of calves and young bovine animals imported under the Decision of 5 June 1974 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1974-06-20

 Avis juridique important|31974D029974/299/EEC: Commission Decision of 17 June 1974 on the controls to be introduced by the Italian Republic in respect of calves and young bovine animals imported under the Decision of 5 June 1974 (Only the Italian text is authentic) Official Journal L 164 , 20/06/1974 P. 0021 - 0021++++COMMISSION DECISION OF 17 JUNE 1974 ON THE CONTROLS TO BE INTRODUCED BY THE ITALIAN REPUBLIC IN RESPECT OF CALVES AND YOUNG BOVINE ANIMALS IMPORTED UNDER THE DECISION OF 5 JUNE 1974 ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 74/299/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 108 ( 3 ) THEREOF ; WHEREAS THE COMMISSION DECISION OF 5 JUNE 1974 ( 1 ) SET A TIME LIMIT FOR THE COMMISSION DECISION OF 8 MAY 1974 ( 2 ) AUTHORIZING THE ITALIAN REPUBLIC TO TAKE CERTAIN PROTECTIVE MEASURES UNDER ARTICLE 108 ( 3 ) OF THE EEC TREATY IN RESPECT OF IMPORTS OF CERTAIN CALVES AND YOUNG BOVINE ANIMALS INTENDED FOR FATTENING ; WHEREAS THIS MEASURE CANNOT BE IMPLEMENTED UNLESS CONTROLS ARE INTRODUCED TO ENSURE THAT THE ANIMALS CONCERNED ARE FATTENED FOR A CERTAIN PERIOD ; WHEREAS FOLLOWING AN EXCHANGE OF VIEWS WITH THE ITALIAN AUTHORITIES IT APPEARS THAT CONTROLS SIMILAR TO THOSE PROVIDED FOR IN COMMISSION REGULATION ( EEC ) NO 1173/68 ( 3 ) OF 2 AUGUST 1968 ON SPECIAL IMPORT TERMS FOR CERTAIN CATEGORIES OF YOUNG BOVINE ANIMALS AND CALVES , AS LAST AMENDED BY REGULATION ( EEC ) NO 699/73 ( 4 ) CAN BE INTRODUCED , PROVIDED SOME NECESSARY CHANGES ARE MADE AS TO THE DEPOSIT REQUIRED AND THE LENGTH OF THE FATTENING PERIOD , AND THAT PROVISION IS MADE FOR A CERTIFICATE INTENDED TO ACCOMPANY THE GOODS DURING THE FATTENING PERIOD , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . IN IMPLEMENTING THE COMMISSION DECISION OF 5 JUNE 1974 , THE ITALIAN REPUBLIC SHALL INTRODUCE THE NECESSARY CONTROLS IN RESPECT OF CALVES AND YOUNG BOVINE ANIMALS . 2 . THESE CONTROLS SHALL BE SIMILAR TO THOSE PROVIDED FOR IN REGULATION ( EEC ) NO 1173/68 AND SHALL COMPRISE , IN PARTICULAR , THE REQUIREMENT OF A DEPOSIT NOT EXCEEDING 11,30 UNITS OF ACCOUNT PER 100 KILOGRAMMES AND THE OBLIGATION TO FATTEN THE ANIMALS IN ITALY FOR A PERIOD OF 100 DAYS . 3 . THE DEPOSIT SHALL BE RELEASED ON PRODUCTION OF A CERTIFICATE INTENDED TO ACCOMPANY THE GOODS . IT SHALL BE ISSUED BY THE COMPETENT AUTHORITIES AT THE TIME OF IMPORTATION AND SHALL BE ENDORSED FOLLOWING EXPIRY OF THE FATTENING PERIOD BY THE AUTHORITIES RESPONSIBLE FOR CONTROLS . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 17 JUNE 1974 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ( 1 ) OJ NO L 154 , 11 . 6 . 1974 , P . 22 . ( 2 ) OJ NO L 152 , 8 . 6 . 1974 , P . 18 . ( 3 ) OJ NO L 193 , 3 . 8 . 1968 , P . 7 . ( 4 ) OJ NO L 67 , 14 . 3 . 1973 , P . 11 .